Citation Nr: 0903510	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the back, to include as secondary to 
service-connected ankle disorder.

2.  Entitlement to service connection for DJD of the 
bilateral hands.

3.  Entitlement to service connection for DJD of the left 
knee. 

4.  Entitlement to service connection for DJD of the right 
shoulder.

5. Entitlement to service connection for DJD of the left 
shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board notes that the veteran has previously submitted 
claims for osteoarthritis of multiple joints that were 
considered by VA in rating decisions in November 1989 and 
September 2004.  As the current claim is specific to DJD of 
the back, bilateral hands, left knee, and bilateral 
shoulders, the Board finds that it is different from the 
previous claims that were non-specific as to the area of the 
body the veteran claimed were affected.  Therefore, new and 
material evidence is not required to substantiate the 
veteran's current claim.

The Board further notes that the veteran is currently service 
connected for the residuals of in-service injuries to his 
right elbow and ankle; and that compensation for arthritis of 
the right elbow and right ankle are included in his 
disability ratings for those disabilities.

The Board finds that additional development is needed before 
a decision can be made as to the veteran's claims of 
entitlement to service connection for DJD of the back and 
right shoulder.  Therefore, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  DJD of the bilateral hands is not currently shown.

2.  DJD of the left knee is not currently shown.

3.  DJD of the left shoulder did not manifest in service, or 
within one year thereafter, and has not been shown to be 
causally or etiologically related to the veteran's military 
service.


CONCLUSIONS OF LAW

1.  DJD of the bilateral hands was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  DJD of the left knee was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008). 

3.  DJD of the left shoulder was not incurred or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

A.  Duty to Notify

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Furthermore, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Preliminarily, the Board finds that the VA's duty to notify, 
addressed in 38 C.F.R. § 3.159(b)(1), was satisfied by a 
letter sent to the veteran in June 2005.  The June 2005 letter 
specifically addressed the evidence necessary to substantiate 
the veteran's claims, the evidence VA would seek to obtain, 
and the evidence the veteran was expected to provide.  The 
June 2005 letter was also sent prior to the initial 
unfavorable decision by VA in September 2005.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini has 
been met.

Additionally, a supplemental notice letter sent to the veteran 
in March 2006 addressed the relevant rating criteria and 
effective date provisions, compliant with the requirements of 
Dingess.  While notice provided to the veteran was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the case, notice was provided by the AOJ prior 
to the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a).  The Board also notes 
that as service connection is being denied in the decision 
below, no rating or effective date will be assigned with 
respect to the veteran's claimed conditions.

For all of the foregoing reasons, the Board finds no 
additional notice is required prior to adjudication of the 
veteran's claims of entitlement to service connection for DJD 
of the bilateral hands, left knee, and left shoulder.


B.  Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
private treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained the veteran's VA outpatient 
treatment records, private medical records, and service 
treatment records.  The veteran was afforded a VA examination 
in November 2006.  In a letter mailed to the veteran in June 
2005, VA requested the veteran complete an enclosed Form 21-
4138 for any private clinicians from whom the veteran had 
obtained treatment for his claimed disabilities.  The veteran 
never returned the requested form, nor did he otherwise 
identify any private physicians.  Therefore, VA was unable to 
obtain any additional private medical records to substantiate 
the veteran's claims.  VA has further assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a March 2006 statement of the case 
(SOC), and supplemental statements of the case (SSOC) issued 
in January 2007 and February 2007.  The SOC and SSOCs 
specified the reasons for the continuing denial of the 
veteran's claims for service connection and, in so doing, 
informed him of the evidence that was still required to 
substantiate his claims.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of his claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Law and Analysis

Service connection may be established for disabilities 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain diseases, including arthritis, 
may also be established on a presumptive basis by showing 
that the disability manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

A.  Bilateral Hands

The veteran has claimed entitlement to service connection 
for DJD of the bilateral hands.  However, in considering 
the evidence of record under the laws and regulations as 
set forth above, the Board concludes that the veteran is 
not entitled to service connection for the claimed 
disability, because the veteran has not been shown to have 
been diagnosed with DJD of the bilateral hands.

There is no competent medical evidence demonstrating a 
current diagnosis of DJD of the bilateral hands.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In the 
absence of a DJD of the bilateral hands, the veteran's claim 
of entitlement to service connection may not be granted.  See 
Degmetich, 104 F. 3d 1328.  

The Board acknowledges a private outpatient treatment note of 
March 1999 which states that the veteran has arthritis in his 
right third and fourth digits, and thumb; and in his left 
third digit, manifested by swelling of the joints.  No x-rays 
were taken to confirm the diagnosis.  The Board further notes 
that the veteran has been diagnosed with bilateral carpal 
tunnel syndrome.  The veteran's claims file does not contain 
documentation of any other complaints of finger, hand, or 
wrist pain except for those associated with the veteran's 
carpal tunnel syndrome, which was determined by the November 
2006 VA examiner to be unrelated to the veteran's military 
service.

The Board does not question the fact that the veteran 
currently suffers from bilateral hand pain.  However, as 
indicated above, the veteran has not proffered any competent 
medical evidence showing DJD of the bilateral hands.  To the 
extent that the current medical records document complaints 
of hand pain, the Board notes that pain alone does not in and 
of itself constitute a disability for which service 
connection may be granted when there is no sufficient factual 
showing that the pain derives from an in-service injury or 
disease.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Finally, although the veteran has expressed his own opinion 
that he currently suffers from DJD of the bilateral hands, 
the Court has held that laypersons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

As the medical evidence does not establish that the veteran 
has a current diagnosis of DJD of the bilateral hands, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  Therefore, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for DJD of the bilateral hands is not 
warranted.


B.  Left Knee

The veteran has claimed entitlement to service connection 
for DJD of the left knee.  However, in considering the 
evidence of record under the laws and regulations as set 
forth above, the Board concludes that the veteran is not 
entitled to service connection for the claimed disability, 
because the veteran has not been shown to have been 
diagnosed with DJD of the left knee.

As discussed above, a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  A recorded medical 
history of pain is not sufficient to establish that a 
disability exists.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  The veteran's lay opinion related to diagnosis 
or etiology are insufficient to establish service connection.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board acknowledges private outpatient treatment notes 
from August and October 1999 indicating that the veteran 
was experiencing chronic left knee pain that was noted as 
likely DJD.  No x-rays were taken to confirm the diagnosis 
at that time.  X-rays of the veteran's left knee taken in 
November 2006, however, were negative for DJD, revealing 
only a spur at the attachment of the quadriceps tendon to 
the patella.  Upon examination by the November 2006 VA 
examiner, the veteran's left knee was found to be stable, 
with mild crepitus, and capable of full range of motion.  
The November 2006 VA examiner concluded that the veteran 
was suffering only a spur in his left knee that was not 
related to his military service.  

As the medical evidence does not establish that the veteran 
has a current diagnosis of DJD of the left knee, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim. Therefore, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for DJD of the left knee is not 
warranted.


C.  Left Shoulder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for DJD of the 
left shoulder.  Although competent medical evidence 
establishes that the veteran is currently suffering from the 
claimed condition, there must also be persuasive, competent 
evidence establishing the incurrence of an in-service disease 
or injury and an etiological relationship between that event, 
injury, or disease in service and the claimed disability.  
After careful consideration, the Board concludes that there 
is no such evidence.  Consequently, the veteran is not 
entitled to service connection for DJD of the left shoulder.  

As demonstrated by the November 2006 x-rays, the veteran has 
been diagnosed with acromioclavicular joint arthritis, with 
the condition in his left shoulder appearing greater than his 
right.  Therefore, the Board finds that the veteran's DJD of 
the left shoulder satisfies the requirement that the claimant 
demonstrate a current disability in order to receive service 
connection.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004).

The veteran's in-service motorcycle accident of April 1981 is 
well documented in his service medical records.  There is no 
indication in the veteran's records, however, that the 
veteran suffered any injury to his left shoulder as a result 
of the accident.  There are also no notations of complaints, 
diagnosis, or treatment of the veteran's left shoulder either 
before or after the veteran's accident.  Granting the veteran 
the benefit of the doubt, the Board finds that the veteran 
experienced an injury or event during his military service to 
which his current disability might be related.  See id.

The Board must now consider whether there is competent 
medical evidence establishing a nexus between the veteran's 
claimed DJD of the left shoulder and his military service.  
See id.  

In a November 2004 statement in support of a previous claim 
that is not before the Board at this time, the veteran states 
that his shoulders were injured in the April 1981 motorcycle 
accident that caused his service-connected right ankle and 
right elbow disabilities.

Though the veteran may attest to symptoms he has experienced, 
he is not competent to opine on the diagnosis or etiology of 
his disability.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As there is no indication in the record that the 
veteran has sufficient specialized medical training, the 
Board must conclude that as a layperson, he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the Board accepts the 
veteran's accounts of chronic shoulder pain.  However, the 
Board assigns no probative value to the veteran's contention 
that his DJD of the left shoulder is related to his 
motorcycle accident during his military service.  

The veteran's post-service outpatient treatment records 
document his frequent complaints of left shoulder pain 
beginning some time before May 1996.  However, an x-ray of 
the left shoulder taken in September 1995 was negative for 
DJD.  The veteran underwent arthroscopic surgery on his left 
shoulder in May 1997 to treat chronic rotator cuff tendinitis 
with impingement syndrome.  The Board notes that the 
veteran's shoulder condition was treated as a workman's 
compensation injury. 

As the evidence of record does not indicate that the veteran 
began experiencing symptoms for several years after his 
separation from service, the Board concludes that the 
veteran's DJD of the left shoulder did not manifest in 
service or within one year thereafter. 

With regard to the seven-year evidentiary gap in this case 
between active service and the earliest documented complaints 
of shoulder pain, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran experienced any event in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a left shoulder condition is itself evidence which tends to 
show that the disability did not have its onset in service or 
for many years thereafter.
  
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  As described 
above, the long period between the veteran's discharge from 
the military and the first documented complaints of shoulder 
pain weigh against finding that his in-service motorcycle 
accident caused any residual or chronic disabilities.  

Although the most probative evidence in this case shows that 
the claimed disability was not present during the veteran's 
active service or for several years thereafter, as set forth 
above, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the claimed condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).  

The veteran was afforded a VA examination for his claimed 
conditions in November 2006.  The VA examiner noted the 
veteran's employment history, recording that the veteran 
performed heavy manual labor after his discharge from the 
military.  The examiner further noted the veteran's prior 
rotator cuff surgery.  The examiner was unable to conclude 
whether the veteran's left shoulder condition was related to 
the veteran's military service without resorting to mere 
speculation.  The examiner did state, however, that the 
veteran had worked in construction which more likely than not 
caused much of his shoulder condition.

The Board finds that the medical evidence currently 
associated with the record on appeal, contains no probative 
evidence of a link between the veteran's claimed disability 
and his active service, or any incident therein.  
Significantly, none of the doctors who have examined the 
veteran have suggested that the veteran's existing left 
shoulder condition is in any way related to his military 
service.  

As the medical or lay evidence supporting the veteran's claim 
is very limited, the Board concludes that the most probative 
evidence of record does not link the veteran's DJD of the 
left shoulder to his military service.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Accordingly, the Board concludes that 
service connection for DJD of the left shoulder is not 
warranted.  


ORDER

Entitlement to service connection for DJD of the bilateral 
hands is denied.

Entitlement to service connection for DJD of the left knee is 
denied.

Entitlement to service connection for DJD of the left 
shoulder is denied.


REMAND

Reason for Remand:  To provide appropriate notice, to obtain 
additional VA medical records, and to obtain another VA 
examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim, and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In Schroeder v. West, the Federal Circuit concluded that a 
"claim" should be defined broadly as an application for 
benefits for a current disability.  212 F.3d 1265, 1269 (Fed. 
Cir. 2000); see also Rodriquez v. West, 189 F.3d 1351, 1353 
(Fed. Cir. 1999).  The Court applied this definition of a 
"claim" in Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
holding that "direct and presumptive service connection are, 
by definition, two means (i.e. two theories) by which to 
reach the same end, namely service connection," and that it 
therefore "follows logically that the appellant, in seeking 
service connection ... did not file two separate claims" but 
rather one claim.  Id.  In Roebuck v. Nicholson, 20 Vet. App. 
307 (2006), the Court held that although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim.  Consequently, a remand is necessary in order for 
the agency of original jurisdiction to adjudicate the 
veteran's claim of entitlement to service connection for DJD 
of the back under both a direct and secondary theory of 
entitlement.

The Board notes that the veteran was sent a notice letter in 
June 2005 pertaining to the theory of direct service 
connection.  However, the veteran has not been informed of 
the evidence required to substantiate a claim for secondary 
service connection.  Accordingly, the Board will remand the 
veteran's back claim to ensure compliance with the enhanced 
duty-to-notify and duty-to-assist provisions of the VCAA.

In this case, the Board notes that the last available medical 
records associated with the veteran's claims file are from 
October 2006.  In his December 2005 notice of disagreement, 
the veteran states that he continues to receive care for his 
claimed disabilities at the Muskegon VA Outpatient Clinic.  
Records of the veteran's healthcare subsequent to October 
2006 may prove to be relevant and probative to the claim at 
issue.  Therefore, as the claim is already being remanded for 
further development, the RO should attempt to obtain the 
veteran's VA medical records from the Muskegon VA Outpatient 
Clinic for the period from October 2006 to the present.

The Board notes that the November 2006 VA examiner did not 
address the notation in the veteran's service medical records 
from April 1981, indicating that the veteran fell on his 
right shoulder while convalescing from the injuries incurred 
in his motorcycle accident.  Additionally, the November 2006 
VA examination does not address an August 1996 letter of Dr. 
R. G. H, opining that the trauma suffered by the veteran in 
his in-service motorcycle accident conceivably caused 
separation of the veteran's right shoulder at the 
acromioclavicular joint.  Furthermore, the veteran's VA 
physician, in an April 28, 2006 Addendum to a VA outpatient 
treatment note of the same date, noted that the veteran's 
2004 x-rays indicate extensive degenerative joint disease of 
his joints, and stated that there is a good probability that 
this is related to his military service.  The Board further 
notes that in the June 2004 x-rays of the veteran's lumbar 
spine, the examiner notes that there is evidence of old 
trauma.  Therefore, the Board finds that an additional VA 
examination is required to determine if the veteran's DJD of 
the back and right shoulder is etiologically related to any 
injury or event he experienced during his military service.

Furthermore, the Board acknowledges that little consideration 
has been given to the possibility that the veteran's claimed 
DJD of the back was either caused by, or aggravated by his 
service-connected right ankle condition.  Therefore, the 
Board concludes that an additional VA examination is required 
to determine if the veteran's claimed DJD of the back was 
caused or aggravated by his service-connected right ankle 
condition.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Please provide the veteran with a 
letter specifically stating what evidence 
is required to substantiate a secondary 
service connection claim.  He should also 
be told of the information or evidence he 
should submit and of the information or 
evidence that VA will obtain with respect 
to his claim of secondary service 
connection.

2.  Please associate with the file all 
available VA medical records for the 
veteran from the Muskegon VA Outpatient 
Clinic, dated from October 2006 to the 
present.

3.  The veteran should be afforded a VA 
examination or examinations to ascertain 
the nature and etiology of the DJD of his 
back and right shoulder.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service treatment records.  The 
examiner should specifically address:

A.  Whether it is at least as likely as 
not that the veteran's DJD of the back and 
right shoulder, is causally or 
etiologically related to any event, 
injury, or disease he experienced during 
his military service;

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

B.  Whether it is at least as likely as not 
that the veteran's DJD of the back was 
caused by or aggravated by his service-
connected right ankle condition.  In 
rendering this opinion, the examiner should 
note that temporary or intermittent flare-
ups of symptoms of a condition, alone, do 
not constitute "aggravation" unless the 
underlying condition worsened.  Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. 
Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of this REMAND and all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner for review.

4.  When the above requested development 
has been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence to include that 
related to secondary service connection.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


